 Case 3:18-cr-03656-JLS Document                                 1 1 of 14
                                 42 Filed 06/25/20 PageID.136 Page
                          18-cr-3656-JLS



1                       UNITED STATES DISTRICT COURT

2                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,     .
                                   .
5                 Plaintiff,       .    No. 18-cr-3656-JLS
                                   .
6                      v.          .    June 9, 2020
                                   .    2:23 p.m.
7    DAVID WILLIAMS HAAS,          .
                                   .
8                 Defendant.       .    San Diego, California
     . . . . . . . . . . . . . . . .
9

10                  TRANSCRIPT OF CHANGE OF PLEA HEARING
                    BEFORE THE HONORABLE MICHAEL S. BERG
11                     UNITED STATES MAGISTRATE JUDGE

12

13   APPEARANCES:

14   For the Government:      United States Attorney's Office
                              By: MARK PLETCHER, ESQ.
15                            880 Front Street, Room 6293
                              San Diego, California 92101
16
     For the Defendant:       Law Offices of Jeremiah J. Sullivan, III
17                            By: JEREMIAH J. SULLIVAN, ESQ.
                              1034 25th Street, Suite 564
18                            San Diego, California 92102
                              - and -
19                            Law Office of Brian J. White
                              4320 Iowa Street
20                            San Diego, California 92104

21
     Transcript ordered by: Benjamin Cheeks, Esq.
22
     Transcriber:             Chari L. Bowery
23

24   Proceedings Recorded by Electronic Sound Recording;
     Transcript Produced by Transcription
25
 Case 3:18-cr-03656-JLS Document                                 2 2 of 14
                                 42 Filed 06/25/20 PageID.137 Page
                          18-cr-3656-JLS



1             SAN DIEGO, CALIFORNIA; JUNE 9, 2020; 2:23 P.M.

2                                     -o0o-

3                THE CLERK:   Calling matter Number 38 on the calendar,

4    18-cr-3656, USA v. David Williams Haas.

5                THE COURT:   Appearances?

6                MR. PLETCHER:    Good afternoon, Judge.   It's Mark

7    Pletcher for the United States.

8                THE COURT:   Thank you.

9                MR. WHITE:   And good afternoon, Your Honor.     Brian

10   White and Jeremiah Sullivan on behalf of Mr. Haas.        All three

11   of us are appearing remotely, via Zoom.

12               THE COURT:   Okay.   And I will ask you to keep your

13   voices up because it's being recorded, but it is not recorded

14   through Zoom; it is recorded on a conference telephone line

15   that is on speakerphone.     So please keep your voices up so it's

16   recorded.   Okay?

17               MR. WHITE:   Okay.

18               THE COURT:   Mr. Haas, you have the right to appear in

19   person, in court, for these proceedings.      It is my

20   understanding you are willing to give up that right and agree

21   to appear by the Zoom video technology.      Is that correct, sir?

22               THE DEFENDANT:   Yes, sir.

23               THE COURT:   Thank you.

24        And, Mr. White, you concur?

25               MR. WHITE:   Yes, Your Honor.
 Case 3:18-cr-03656-JLS Document                                 3 3 of 14
                                 42 Filed 06/25/20 PageID.138 Page
                          18-cr-3656-JLS



1               THE COURT:   Do I need to ask both you and

2    Mr. Sullivan, or are we just good with you, and you can answer

3    on behalf of both of them, and if --

4               MR. SULLIVAN:    That's fine, Your Honor.

5               THE COURT:   Okay.   And it's my understanding,

6    Mr. Haas, that you wish to plead guilty today.       Is that

7    correct?

8               THE DEFENDANT:    Yes, sir.

9               THE COURT:   Okay.   You can swear him in, Maria.

10              THE CLERK:   Okay.   Mr. Haas, please raise your right

11   hand.

12        (Oath administered by the clerk.)

13              THE CLERK:   Thank you.   You can lower your hand.

14              THE COURT:   Thank you.

15        Mr. Haas, you have just taken an oath to tell the truth.

16   That's very important.     If you should lie or make any false

17   statements during these proceedings, the government could

18   charge you with a new and separate crime, called perjury, or

19   making a false statement.     So, if you have any questions about

20   anything I ask, please don't guess at the answer.        Let me know,

21   and I will be happy to explain it to you further.        Okay?

22              THE DEFENDANT:    Yes, sir.

23              THE COURT:   You have the right to have your guilty

24   plea taken by the district court judge in your case.        That's

25   Judge Sammartino.    I am the magistrate judge.     It's my
 Case 3:18-cr-03656-JLS Document                                 4 4 of 14
                                 42 Filed 06/25/20 PageID.139 Page
                          18-cr-3656-JLS



1    understanding you are willing to allow me to take your guilty

2    plea today and then Judge Sammartino will do the sentencing.

3    Is that how you still wish to proceed?

4               THE DEFENDANT:    Yes, sir.

5               THE COURT:   Thank you.

6         I also have a plea agreement in your case.       It's fairly

7    long, here.   Let's see.    Looks like it's 18 pages, and then

8    there's an addendum.    And then there's initials at the bottom

9    of the right corner on each page and a signature on the back.

10   I can't really tell the initials.       It looks like maybe DMH.    Is

11   that it?

12              THE DEFENDANT:    DWH.

13              THE COURT:   DWH.   Okay.    Are those your initials and

14   your signature, sir?

15              THE DEFENDANT:    Yes, sir.

16              THE COURT:   And before you initialed and signed it,

17   did you either read it in its entirety or have it read to you?

18              THE DEFENDANT:    Yes, sir.    I did.

19              THE COURT:   Do you have any questions about anything

20   in it?

21              THE DEFENDANT:    No, sir.

22              THE COURT:   I am not going to go through the entire

23   form with you.   I know that you and your attorney spent a long

24   time going through everything.      I am just going to ask you a

25   few questions about a few portions of it.
 Case 3:18-cr-03656-JLS Document                                 5 5 of 14
                                 42 Filed 06/25/20 PageID.140 Page
                          18-cr-3656-JLS



1         You have very valuable constitutional rights in this

2    country, and you are going to be giving up a number of these

3    rights by pleading guilty here today.      You have the right to a

4    speedy and public trial by jury; the right to cross-examine and

5    confront any witnesses that would testify against you; the

6    right to subpoena any witnesses to court to testify on your

7    behalf; the right for you to personally testify or remain

8    silent; and the right to a lawyer, which you already have, with

9    Mr. White and Mr. Sullivan.

10        Do you understand these constitutional rights, sir?

11             THE DEFENDANT:    Yes, sir.    I do.

12             THE COURT:    And by pleading guilty today, you are

13   going to give up each of these rights I have just described,

14   with the exception of your right to an attorney.        Mr. White and

15   Mr. Sullivan will remain as your attorneys until the case has

16   been completed.   Do you agree to give up each of the

17   constitutional rights I have described, with the exception of

18   your right to an attorney?

19             THE DEFENDANT:    Yes, sir.

20             THE COURT:    Thank you.

21        You are charged with conspiracy to commit bribery,

22   bribery, conspiracy to commit honest services fraud, and

23   forfeiture.

24        Is he pleading guilty to each of these counts?

25             MR. PLETCHER:    No, Judge.    He is just pleading guilty
 Case 3:18-cr-03656-JLS Document                                 6 6 of 14
                                 42 Filed 06/25/20 PageID.141 Page
                          18-cr-3656-JLS



1    to Count One of the indictment returned August 16th, 2008.

2    That's the conspiracy to commit bribery count.

3                THE COURT:   Okay.   You are being charged with

4    conspiracy to commit bribery.      If you were to go to trial on

5    this case, sir, the government needs to prove the elements of

6    this charge beyond a reasonable doubt.

7         Do you have the elements of that, Mr. Pletcher?

8                MR. PLETCHER:    I do, Your Honor.

9         To be guilty of conspiracy to commit bribery, the

10   government would prove that the defendant agreed with others to

11   commit bribery, and that the defendant became a member of the

12   conspiracy knowing of at least one of its objects and intending

13   to help accomplish it.      Finally, the government would have to

14   prove that the defendant or one of his co-conspirators

15   performed at least one overt act for the purpose of carrying

16   out the conspiracy and effecting its unlawful object.

17               THE COURT:   Okay.   Do you understand these elements,

18   Mr. Haas?

19               THE DEFENDANT:    Yes, sir.

20               THE COURT:   And do you understand that, by pleading

21   guilty, you will be admitting these elements, and the

22   government need not do anything further to prove the charge

23   against you?

24               THE DEFENDANT:    Yes, sir.   I do.

25               THE COURT:   This is a long factual basis, here; isn't
 Case 3:18-cr-03656-JLS Document                                 7 7 of 14
                                 42 Filed 06/25/20 PageID.142 Page
                          18-cr-3656-JLS



1    it?

2              MR. WHITE:    It is.

3              THE COURT:    Maximum -- let's see.     Oh, here we go.       I

4    guess I was looking at the indictment as opposed to the plea.

5          The maximum penalties you are facing, sir, are a maximum

6    five years in prison, a maximum $250,000 fine, a mandatory

7    assessment of $100, a term of supervised release of up to three

8    years, and an order of restitution of $90,968.82.

9          Do you understand these maximum penalties?

10             THE DEFENDANT:    Yes, I do.

11             THE COURT:    Are you a United States citizen?

12             THE DEFENDANT:    Yes, I am.

13             THE COURT:    At the time of your sentencing, Judge

14   Sammartino may place you on supervised release.       If it's later

15   determined that you violated any term or condition of your

16   supervised release, it could be revoked, and you could be sent

17   to prison to serve the maximum period of time allowed for any

18   violation.   Do you understand?

19             THE DEFENDANT:    Yes, sir.

20             THE COURT:    On page -- on page 15 of your plea

21   agreement, there is a paragraph entitled "Defendant Waives

22   Appeal and Collateral Attack."     And what that paragraph

23   essentially means is if you are sentenced in accordance with

24   the terms of your plea agreement, you will forever waive your

25   right to either appeal or otherwise challenge your conviction
 Case 3:18-cr-03656-JLS Document                                 8 8 of 14
                                 42 Filed 06/25/20 PageID.143 Page
                          18-cr-3656-JLS



1    and sentence.   Do you understand?

2               THE DEFENDANT:    Yes, sir.

3               THE COURT:   Did you discuss the sentencing guidelines

4    with your attorneys?

5               THE DEFENDANT:    Yes, sir.   I did.

6               THE COURT:   And do you understand these guidelines

7    are advisory only?

8               THE DEFENDANT:    Yes, sir.

9               THE COURT:   Judge Sammartino does not have to follow

10   them.   She can impose the maximum sentence set forth in your

11   plea agreement.   Do you understand?

12              THE DEFENDANT:    Yes, sir.

13              THE COURT:   Judge Sammartino will calculate the

14   applicable guideline range.     She will consider that range.      She

15   will consider any departures under the sentencing guidelines

16   and any other departures under 18 U.S.C. Section 3553(a) that

17   your attorneys might wish Judge Sammartino to consider.        But

18   once you are sentenced, you will not be able to withdraw your

19   plea.   Do you understand?

20              THE DEFENDANT:    Yes, sir.   I do.

21              THE COURT:   Do you have any questions whatsoever

22   about the sentencing guidelines, how they apply to you, or how

23   they apply in your case?

24              THE DEFENDANT:    No, sir.

25              THE COURT:   Other than what is contained within your
 Case 3:18-cr-03656-JLS Document                                 9 9 of 14
                                 42 Filed 06/25/20 PageID.144 Page
                          18-cr-3656-JLS



1    written plea agreement, has anyone promised you anything in

2    order to get you to plead guilty today?

3              THE DEFENDANT:    No, sir.

4              THE COURT:    Has anyone threatened you or anyone close

5    to you in order to get you to plead guilty?

6              THE DEFENDANT:    No, sir.

7              THE COURT:    Are you pleading guilty because, in truth

8    and in fact, you are guilty and for no other reason?

9              THE DEFENDANT:    Yes, sir.

10             THE COURT:    Before I can accept your guilty plea, I

11   need to know that you actually committed a crime.        That's

12   called a factual basis.    Do you by any chance have a copy of

13   your plea agreement there?

14             THE DEFENDANT:    Sir, if you can give me one minute.

15             THE COURT:    I will give you all the time you want.

16             THE DEFENDANT:    Okay.   I've got it in the other room.

17             THE COURT:    Why don't you go grab it.

18             THE DEFENDANT:    Yes, sir.    (Pause.)

19             THE COURT:    Saves having you or me read it,

20   Mr. Pletcher.

21             MR. PLETCHER:    Well, Judge, either one is fine with

22   me.   It's quite lengthy, and I know that he and Mr. White and

23   Mr. Sullivan have gone over it --

24             THE COURT:    That's why I was -- that's what I was

25   going to do.
Case 3:18-cr-03656-JLS Document                                 1010 of 14
                                42 Filed 06/25/20 PageID.145 Page
                          18-cr-3656-JLS



1              MR. PLETCHER:    -- in particular detail.

2              THE COURT:    That's what I was going to do.

3              MR. PLETCHER:    Okay.

4              THE COURT:    You are very organized, Mr. Haas.      I

5    appreciate that.    Take your time.   I am not in a rush.

6              THE DEFENDANT:    Okay.    Trying to get the one I

7    actually signed.

8              THE COURT:    It's --

9              THE DEFENDANT:    Sorry, Judge.

10             THE COURT:    It's okay.    Honestly, take your time.     It

11   is not a problem.   I am here for you.

12             THE DEFENDANT:    Okay, sir.   I have got it.

13             THE COURT:    Okay.   On page -- if you can turn to

14   page 3 of that plea agreement, there's a paragraph entitled

15   "Elements Understood and Admitted - Factual Basis."       Do you see

16   that?

17             THE DEFENDANT:    Yes, sir.

18             THE COURT:    And it goes from page 3, all of page 4,

19   all of page 5, all of page 6, all of page 7, continuing on to

20   the middle of page 8.    There are 22 paragraphs in all.      Do you

21   see each of these paragraphs?

22             THE DEFENDANT:    Yes, sir.

23             THE COURT:    These paragraphs contain the factual

24   basis, the facts of your involvement in this case.       It is my

25   understanding you previously went over these with Mr. White and
Case 3:18-cr-03656-JLS Document                                 1111 of 14
                                42 Filed 06/25/20 PageID.146 Page
                          18-cr-3656-JLS



1    Mr. Sullivan, which was indicated by your initials at the

2    bottom of each page.

3           Are all these facts on all these pages true and correct,

4    sir?

5               THE DEFENDANT:   Yes, sir.

6               THE COURT:   Thank you.

7           Mr. White, do you concur in the factual basis?

8               MR. WHITE:   Yes, Your Honor.

9               THE COURT:   And do you concur in your client's plea?

10              MR. WHITE:   Yes, Your Honor.

11              THE COURT:   Thank you.

12          Mr. Pletcher, do you concur in the factual basis?

13              MR. PLETCHER:    Yes.   Thank you, Your Honor.

14              THE COURT:   Thank you.

15          Mr. Haas, are you satisfied with the services of your

16   attorneys, Mr. White and Mr. Sullivan?

17              THE DEFENDANT:   Yes, sir.

18              THE COURT:   Thank you.

19          You may rearraign him.

20              THE CLERK:   Mr. Haas, now that you have been advised

21   of your rights, the charges against you, and the possible

22   sentence, how do you now plead to Count One of the indictment?

23   Guilty or not guilty?

24              THE DEFENDANT:   Guilty.

25              THE CLERK:   Thank you.
Case 3:18-cr-03656-JLS Document                                 1212 of 14
                                42 Filed 06/25/20 PageID.147 Page
                          18-cr-3656-JLS



1              THE COURT:    Thank you.

2         I find that your plea has been made knowingly and

3    voluntarily, with a full understanding of the nature of the

4    charge, your rights, and consequences of the plea.       There's a

5    factual basis for the plea.     And I will recommend that Judge

6    Sammartino accept your plea.     I will vacate any prior motion

7    hearing/trial setting dates.     Any motions on file are hereby

8    withdrawn, absent objection.     I will exclude time under the

9    Speedy Trial Act between today's date and the date of

10   sentencing for Judge Sammartino to consider the plea agreement

11   and accept your plea.    The parties have 14 days to fill any

12   objections to my findings.

13        I will order a probation report.      I will set sentencing

14   for August 28th, at nine o'clock a.m., before Judge Sammartino.

15        There are also two other documents that I will make part

16   of the record if the parties wish me to do so.

17             MR. WHITE:    Yes, Your Honor.

18             MR. PLETCHER:    Yes, Your Honor.    The restitution

19   addendum, Your Honor --

20             THE COURT:    Okay.

21             MR. PLETCHER:    -- is a public document.

22             THE COURT:    Okay.   The restitution addendum, and the

23   other one is under seal.    I will ask they both be filed.

24        Mr. Haas, before you go to sentencing with Judge

25   Sammartino, you are going to have an interview with a probation
Case 3:18-cr-03656-JLS Document                                 1313 of 14
                                42 Filed 06/25/20 PageID.148 Page
                          18-cr-3656-JLS



1    officer, and the probation officer -- I don't know if it's

2    going to be in person or on the phone, but the probation

3    officer is going to do a lengthy interview with you about your

4    life, your background, any prior record if you have any, your

5    employment, your education, your family.      And then the

6    probation officer will make a recommendation to Judge

7    Sammartino about your sentencing.

8         And although Judge Sammartino does not have to follow that

9    recommendation, she is certainly going to give it great weight,

10   so I would encourage you to cooperate with the probation

11   officer so that you have a very favorable recommendation.

12        And it's very easy for me to see that you are taking this

13   quite seriously just by the fact that you have dressed in a

14   suit today for these proceedings, which I want you to know that

15   I do appreciate that.    You didn't have to do that, but I

16   appreciate it.

17        Your attorneys have worked very hard for you.       I know them

18   both.   They most excellent lawyers.     And I wish you the very

19   best of luck at your sentencing, sir.      Thank you.

20              THE DEFENDANT:   Thank you.

21              MR. WHITE:   Thank you, Your Honor.

22              THE COURT:   Anything further in this matter?

23              THE DEFENDANT:   No, sir.

24              MR. PLETCHER:    Thank you, Judge.

25              MR. WHITE:   Thank you very much for accommodating us.
Case 3:18-cr-03656-JLS Document                                 1414 of 14
                                42 Filed 06/25/20 PageID.149 Page
                          18-cr-3656-JLS



1              THE COURT:    You are very welcome.

2         I think we are off the record, then, Maria?

3              THE CLERK:    Yes.

4         (End of proceedings at 2:40 p.m.)

5                                     -o0o-

6                          C-E-R-T-I-F-I-C-A-T-I-O-N

7

8                I certify that the foregoing is a true and correct

9    transcript to the best of my ability from the electronic sound

10   recording provided to me by the U.S. District Court, Southern

11   District of California, of the proceedings had on the date and

12   time stated in the aforementioned cause.

13               I further certify that I am neither counsel for,

14   related to, nor employed by any of the parties to the action in

15   which this hearing was taken, and further certify that I am not

16   financially nor otherwise interested in the outcome of the

17   action.

18                DATED:    June 25, 2020, at San Diego, California.

19

20                                  /s/ Chari L. Bowery
                                    _______________________________
21                                  Transcriber

22

23

24

25
